DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25, 40 are objected to because of the following informalities:  
a.	Regarding claim 25, “the SCI” is cited in line 12. It is suggested to replace “the SCI” with “the SCI Format 1 message” for consistency and clarification.
b.	Regarding claim 40, “e  interface circuity” is cited in line 3. It is suggested to correct the typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically:

	b.	Claim 40 recites “perform rate-matching and transport block size (TBS)-scaling for receipt of the PSSCH when the transmission format field includes a first value” and “perform puncturing and no TBS scaling for receipt of the PSSCH when the transmission format field includes a first value” in lines 11-14. It is unclear if “a first value” applies to both condition where “the first value” performs rate-matching and TBS-scaling and “the first value” performs puncturing and no TBS scaling. For examination purposes, the examiner is interpreting “a first value” that perform puncturing and no TBS scaling as “a second value.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 27 – 30, 32 – 35, and 37 – 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 5, 9, 11, 12, 21, and 22 of copending Application No. 16/277,709 (herein after ‘709). 


Regarding claim 25, ‘709 discloses one or more non-transitory computer-readable media (NTCRM) having instructions that, when executed by one or more processors, cause an apparatus of a user equipment (UE) to: 
generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI Format 1 message to include a 1-bit transmission format field to include either a first value or a second value (generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI Format 1 message to include a 1-bit transmission format field to include either a first value or a second value, see claim 1), 
the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling (the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, see claim 1), and 
the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling (the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling, see claim 1); and 
cause transmission of the SCI (transmit or broadcast the SCI, see claim 1).


Regarding claim 27, ‘709 discloses the one or more NTCRM of claim 25, wherein the first value is 1 (wherein the first value is 1, see claim 3).

Regarding claim 28, ‘709 discloses the one or more NTCRM of claim 25, wherein the second value is 0 (wherein the second value is 0, see claim 4).

Regarding claim 29, ‘709 discloses the one or more NTCRM of claim 25, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: cause transmission of the PSSCH (wherein execution of the instruction is to further cause the UE to transmit the PSSCH, see claim 5).

Regarding claim 30, ‘709 discloses a System-on-Chip (SoC) to be implemented in a user equipment (UE), the SoC comprising: 
baseband circuitry arranged to generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH) (the baseband circuitry configurable to: generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH), see claim 21), the SCI format 1 message to include a 1-bit transmission format field to include either a first value or a second value (the SCI format 1 message to include a 1-bit field to include either a first value or a second value, see claim 21), the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling (the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, see claim 21), and the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling (the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling, see claim 21); and 
interface circuitry coupled with the baseband circuitry, the interface circuitry configured to communicatively couple the SoC with radiofrequency (RF) circuitry implemented in the UE (the interface circuitry to communicatively coupled the baseband circuitry with radiofrequency (RF) circuitry, see claim 21), the interface circuitry arranged to provide the SCI Format 1 message to the RF circuitry for transmission of the SCI Format 1 message (provide the SCI format 1 message to the RF circuitry via the interface circuitry, see claim 21).

Regarding claim 32, ‘709 discloses the SoC of claim 30, wherein the first value is 1 (wherein the first value is “1” and the second value is “0,” see claim 22).

Regarding claim 33, ‘709 discloses the SoC of claim 30, wherein the second value is 0 (wherein the first value is “1” and the second value is “0,” see claim 22).

Regarding claim 34, ‘709 discloses the SoC of claim 30, wherein the interface circuitry is further arranged to provide the PSSCH to the RF circuitry for transmission (wherein execution of the instruction is to further cause the UE to transmit the PSSCH, see claim 5).
Although the claims at issue are not identical, they are not patentably distinct from each other because the PSSCH is provided to the RF circuitry for transmission, where the instruction causes the transmission of the PSSCH.

Regarding claim 35, ‘709 discloses an apparatus to be implemented in a user equipment (UE), comprising: 
	processor circuitry (processing circuitry, see claim 9), to: 
generate a sidelink control information (SCI) Format 1 to schedule a physical sidelink shared channel (PSSCH) (generate a sidelink control information (SCI) Format 1 to schedule a physical sidelink shared channel (PSSCH), see claim 9), the SCI Format 1 to include a 1-bit transmission format field to include either a first value or a second value (the SCI Format 1 to include a 1-bit field to include either a first value or a second value, see claim 9), the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling (the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling, see claim 9), and the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling (the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling, see claim 9), and 
cause transmission of the SCI Format 1 (provide the SCI to radiofrequency (RF) circuitry for transmission to one or more other UEs, see claim 9); and 
memory circuitry communicatively coupled with the processor circuitry, the memory circuitry arranged to store the SCI Format 1 (memory, coupled with the processing circuitry, to store the SCI, see claim 9).
Although the claims at issue are not identical, they are not patentably distinct from each other because the PSSCH is provided to the RF circuitry for transmission, where the instruction causes the transmission of the PSSCH.

Regarding claim 37, ‘709 discloses the apparatus of claim 35, wherein the first value is 1 (wherein a value of 1 for the 1-bit field is to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and TBS scaling, see claim 11).

Regarding claim 38, ‘709 discloses the apparatus of claim 35, wherein the second value is 0 (wherein a value of 0 for the 1-bit field is to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling, see claim 12).

Regarding claim 39, ‘709 discloses the apparatus of claim 35, wherein the processor circuitry is further arranged to: 
cause transmission of the PSSCH (wherein execution of the instruction is to further cause the UE to transmit the PSSCH, see claim 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2019/0364585), and further in view of Wikstrom et al (US Patent Application Publication 2019/0200330). Hereinafter Lee and Wikstrom.

Regarding claim 25, Lee discloses one or more non-transitory computer-readable media (NTCRM) having instructions that, when executed by one or more processors, cause an apparatus of a user equipment (UE) (the apparatus, where the apparatus is a UE that includes a memory connected to the processor, and stores information required to operate the processor and stores transmission and reception signal, paragraph [0235]) to: 
generate a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH) (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, paragraphs [0073], [0076], [0077]; the UE selects resource to generate SCI to be used for scheduling PSSCH), the SCI Format 1 message to include a 1-bit transmission format field to include either a first value or a second value (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), 
the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), and 
the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling); and 
cause transmission of the SCI (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).
However, Lee does not explicitly disclose “the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling.” Wikstrom discloses the UE receives a DCI including a bit field indicating “TBS/MCS configuration index,” where one bit is used to indicate scaling or no scaling applied to the TBS, and the UE determines nominal value or base value for TBS based on the received DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) to be used to determine scaling factor for the TBS based on the DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) (paragraphs [0096], [0100]). 
Since Lee discloses 1-bit information that indicates whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously (paragraphs [0076], [0229] – [0232]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the other applicable information such as rate matching as taught by Wikstrom, to improve the transmission of Lee to always apply rate matching (or puncturing) in the transmission of the data while indicating the transmission is transmitted using TBS scaling or without TBS scaling with the 1-bit information. The motivation for doing so would have been to improve physical channel Wikstrom).  

Regarding claim 26, Lee and Wikstrom disclose the one or more NTCRM of claim 25, Lee discloses wherein the SCI Format 1 message further includes a 3-bit priority field, a 4-bit resource reservation, a frequency resource location of initial transmission and retransmission, a 4-bit time gap between initial transmission and retransmission field, and a 5-bit modulation and coding scheme field (the SCI format 1 may include priority (3 bit), resource reservation (4 bit), frequency resource position of initial transmission and retransmission (the number of bits of which may differ depending on the number of sub-channels of a sidelink), time gap between initial transmission and retransmission (4 bit), MCS (5 bit), retransmission index (1 bit), and reserved information bit, paragraph [0076]).

Regarding claim 27, Lee and Wikstrom disclose the one or more NTCRM of claim 25, Lee discloses wherein the first value is 1 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, i.e. “1” in the 1-bit indicates applying rate-matching and TBS scaling).

Regarding claim 28, Lee and Wikstrom disclose the one or more NTCRM of claim 25, Lee discloses wherein the second value is 0 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a second value that includes no rate-matching and no TBS scaling, i.e. “0” in the 1-bit indicates not to apply rate-matching and TBS scaling).

Regarding claim 29, Lee and Wikstrom disclose the one or more NTCRM of claim 25, Lee discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to: cause transmission of the PSSCH (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).

Regarding claim 30, Lee discloses a System-on-Chip (SoC) to be implemented in a user equipment (UE) (the apparatus includes a processor, where the processor is an ASIC, other chipset, logic circuitry and/or data processing device, paragraphs [0235], [0238]), the SoC comprising: 
baseband circuitry (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, paragraph [0238]) arranged to generate a sidelink control information (SCI) Format 1 message to schedule a the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, paragraphs [0073], [0076], [0077]; the UE selects resource to generate SCI to be used for scheduling PSSCH), the SCI format 1 message to include a 1-bit transmission format field to include either a first value or a second value (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), and the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to no TBS scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling); and 
interface circuitry coupled with the baseband circuitry (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, paragraph [0238]), the interface circuitry configured to communicatively couple the SoC with radiofrequency (RF) circuitry implemented in the UE (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, paragraph [0238]), the interface circuitry arranged to provide the SCI Format 1 message to the RF circuitry for transmission of the SCI Format 1 message (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).
However, Lee does not explicitly disclose “the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling.” Wikstrom discloses the UE receives a DCI including a bit field indicating “TBS/MCS configuration index,” where one bit is used to indicate scaling or no scaling applied to the TBS, and the UE determines nominal value or base value for TBS based on the received DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) to be used to determine scaling factor for the TBS based on the DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) (paragraphs [0096], [0100]). 
Since Lee discloses 1-bit information that indicates whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously (paragraphs [0076], [0229] – [0232]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the other applicable information such as rate matching as taught by Wikstrom, to improve the transmission of Lee to always apply rate matching (or puncturing) in the transmission of the data while indicating the transmission is transmitted using TBS scaling or without TBS scaling with the 1-bit information. The motivation for doing so would have been to improve physical channel processing and thereby provide benefits such as improvements in user data delivery (paragraph [0165] of Wikstrom).  

Regarding claim 31, Lee and Wikstrom disclose the SoC of claim 30, Lee discloses wherein the SCI Format 1 message further includes a 3-bit priority field, a 4-bit resource reservation, a frequency resource location of initial transmission and retransmission, a 4-bit time gap between initial transmission and retransmission field, and a 5-bit modulation and coding scheme field (the SCI format 1 may include priority (3 bit), resource reservation (4 bit), frequency resource position of initial transmission and retransmission (the number of bits of which may differ depending on the number of sub-channels of a sidelink), time gap between initial transmission and retransmission (4 bit), MCS (5 bit), retransmission index (1 bit), and reserved information bit, paragraph [0076]).

Regarding claim 32, Lee and Wikstrom disclose the SoC of claim 30, wherein the first value is 1 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, i.e. “1” in the 1-bit indicates applying rate-matching and TBS scaling).

Regarding claim 33, Lee and Wikstrom disclose the SoC of claim 30, wherein the second value is 0 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a second value that includes no rate-matching and no TBS scaling, i.e. “0” in the 1-bit indicates not to apply rate-matching and TBS scaling).

Regarding claim 34, Lee and Wikstrom disclose the SoC of claim 30, wherein the interface circuitry is further arranged to provide the PSSCH to the RF circuitry for transmission the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).

Regarding claim 35, Lee discloses an apparatus to be implemented in a user equipment (UE) (apparatus, where the apparatus is a UE, paragraph [0235]), comprising: 
	processor circuitry (the apparatus includes a processor, paragraph [0235]), to: 
generate a sidelink control information (SCI) Format 1 to schedule a physical sidelink shared channel (PSSCH) (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, paragraphs [0073], [0076], [0077]; the UE selects resource to generate SCI to be used for scheduling PSSCH), the SCI Format 1 to include a 1-bit transmission format field to include either a first value or a second value (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), and the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), and 
cause transmission of the SCI Format 1 (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted/provided); and 
memory circuitry communicatively coupled with the processor circuitry, the memory circuitry arranged to store the SCI Format 1 (the apparatus includes a memory connected to the processor, and stores information required to operate the processor and stores transmission and reception signal, paragraph [0235]).
Lee does not explicitly disclose “the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling.” Wikstrom discloses the UE receives a DCI including a bit field indicating “TBS/MCS configuration index,” where one bit is used to indicate scaling or no scaling applied to the TBS, and the UE determines nominal value or base value for TBS based on the received DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) to be used to determine scaling factor for the TBS based on the DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) (paragraphs [0096], [0100]). 
Since Lee discloses 1-bit information that indicates whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously (paragraphs [0076], [0229] – [0232]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the other applicable information such as rate matching as taught by Wikstrom, to improve the transmission of Lee to always apply rate matching (or puncturing) in the transmission of the data while indicating the transmission is transmitted using TBS scaling or without TBS scaling with the 1-bit information. The motivation for doing so would have been to improve physical channel processing and thereby provide benefits such as improvements in user data delivery (paragraph [0165] of Wikstrom).  

Regarding claim 36, Lee and Wikstrom disclose the apparatus of claim 35, Lee discloses wherein the SCI Format 1 further includes a 3-bit priority field, a 4-bit resource reservation, a frequency resource location of initial transmission and retransmission, a 4-bit time gap between the SCI format 1 may include priority (3 bit), resource reservation (4 bit), frequency resource position of initial transmission and retransmission (the number of bits of which may differ depending on the number of sub-channels of a sidelink), time gap between initial transmission and retransmission (4 bit), MCS (5 bit), retransmission index (1 bit), and reserved information bit, paragraph [0076]).

Regarding claim 37, Lee and Wikstrom disclose the apparatus of claim 35, Lee discloses wherein the first value is 1 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, i.e. “1” in the 1-bit indicates applying rate-matching and TBS scaling).

Regarding claim 38, Lee and Wikstrom disclose the apparatus of claim 35, Lee discloses wherein the second value is 0 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a second value that includes no rate-matching and no TBS scaling, i.e. “0” in the 1-bit indicates not to apply rate-matching and TBS scaling).

Regarding claim 39, Lee and Wikstrom disclose the apparatus of claim 35, wherein the processor circuitry is further arranged to: 
cause transmission of the PSSCH (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).

Regarding claim 40, Lee discloses a System-on-Chip (SoC) to be implemented in a user equipment (UE) (the apparatus includes a processor, where the processor is an ASIC, other chipset, logic circuitry and/or data processing device, paragraphs [0235], [0238]), the SoC comprising: 
e  interface circuitry configured to communicatively couple the SoC with radiofrequency (RF) circuitry implemented in the UE (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, and the apparatus includes a transceiver, paragraphs [0235], [0238]), the interface circuitry arranged to obtain, from the RF circuitry, a sidelink control information (SCI) Format 1 message to schedule a physical sidelink shared channel (PSSCH) (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, and the information is provided to the receiving UE, paragraphs [0073], [0076], [0077], [0173]; the apparatus includes transceiver that receives the transmitted information), the SCI including a 1-bit transmission format field (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling); and 
baseband circuitry coupled with the interface circuitry (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, paragraph [0238]), the baseband circuitry arranged to: 
perform rate-matching and transport block size (TBS)-scaling for receipt of the PSSCH when the transmission format field includes a first value (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), and 
perform no TBS scaling for receipt of the PSSCH when the transmission format field includes a first value (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling).
However, Lee does not explicitly disclose “perform puncturing and no TBS scaling.” Wikstrom discloses the UE receives a DCI including a bit field indicating “TBS/MCS configuration index,” where one bit is used to indicate scaling or no scaling applied to the TBS, and the UE determines nominal value or base value for TBS based on the received DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) to be used to determine scaling factor for the TBS based on the DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) (paragraphs [0096], [0100]). 
Since Lee discloses 1-bit information that indicates whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously (paragraphs [0076], [0229] – [0232]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the other applicable information such as rate matching as taught by Wikstrom, to improve the transmission of Lee to always apply rate matching (or puncturing) in the transmission of the data while indicating the transmission is transmitted using TBS scaling or without TBS scaling with the 1-bit information. The motivation for doing so would have been to improve physical channel Wikstrom).  

Regarding claim 41, Lee and Wikstrom disclose the SoC of claim 40, Lee discloses wherein the SCI is in an SCI Format 1 (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, and the information is provided to the receiving UE, paragraphs [0073], [0076], [0077], [0173]; the apparatus includes transceiver that receives the transmitted information).

Regarding claim 42, Lee and Wikstrom disclose the SoC of claim 40, Lee discloses wherein the first value is to indicate that the PSSCH is to be transmitted with a transmission format that is to include TBS-scaling for receipt of the PSSCH (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling), and the second value is to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, and a second value that includes no rate-matching and no TBS scaling).
However, Lee does not explicitly disclose “the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling.” Wikstrom discloses the UE receives a DCI including a bit field indicating “TBS/MCS configuration index,” where one bit is used to indicate scaling or no scaling applied to the TBS, and the UE determines nominal value or base value for TBS based on the received DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) to be used to determine scaling factor for the TBS based on the DCI and/or other applicable information (e.g. rate matching, modulation and coding, etc., paragraph [0098]) (paragraphs [0096], [0100]). 
Since Lee discloses 1-bit information that indicates whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously (paragraphs [0076], [0229] – [0232]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the other applicable information such as rate matching as taught by Wikstrom, to improve the transmission of Lee to always apply rate matching (or puncturing) in the transmission of the data while indicating the transmission is transmitted using TBS scaling or without TBS scaling with the 1-bit information. The motivation for doing so would have been to improve physical channel Wikstrom).  

Regarding claim 43, Lee and Wikstrom disclose the SoC of claim 42, Lee discloses wherein the first value is 1 and the second value is 0 (the SCI format 1 includes a plurality of fields, where the transmitting UE transmits a message according to rule A (transport block size (TBS)) and/or rule B (rate-matching or puncturing), and the signaling method includes 1 bit that maximizes the communication performance to indicate whether transmission format of the data comprises both TBS scaling and rate-matching (or puncturing) are applied simultaneously, paragraphs [0076], [0229] – [0232]; the 1-bit information indicates a first value that includes both rate-matching and TBS scaling, i.e. “1” in the 1-bit indicates applying rate-matching and TBS scaling, and the 1-bit information indicates a second value that includes no rate-matching and no TBS scaling, i.e. “0” in the 1-bit indicates not to apply rate-matching and TBS scaling).

Regarding claim 44, Lee and Wikstrom disclose the SoC of claim 40, wherein the interface circuitry arranged to obtain the PSSCH from the RF circuitry (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, and the information is provided to the receiving UE, paragraphs [0073], [0076], [0077], [0173]; the apparatus includes transceiver that receives the transmitted information). 

Response to Arguments
Applicant’s arguments, see page 7, filed March 11, 2021, with respect to Claims 30, 34, 40, and 44 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) Claim Interpretation of Claims 30, 34, 40, and 44 has been withdrawn. 

Applicant's arguments, see pages 7 – 8, filed March 11, 2021, with respect to Claims 25 – 44 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PARK et al – the eNB informs the UE of presence of TBS scaling, which depends on the amount of UL data where the rate-matching is applied through a specific bit field in DCI (e.g. UL grant) or higher layer signal (e.g. RRC signaling)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468